Title: From John Adams to Elbridge Gerry, 9 December 1777
From: Adams, John
To: Gerry, Elbridge


     
      Dear Sir
      Braintree Decr. 9. 1777
     
     Some day next Week Mr. John Thaxter, will Sett off, on his Journey for York Town. You may remember, the Want of Secretaries and Clerks, which We suffered before I came away, and that I agreed to send you one or more. Mr. Thaxter is of a good Family, was educated at H. Colledge, and has Spent three Years in the study of the Law in my office, and was last Summer Admitted to the Bar. You may depend upon his Sobriety, Modesty Industry and Fidelity. He has an Inclination to Spend a Year, in some Place near Congress, which may afford him a decent Support, and where he may have an opportunity of Seeing the World, and learning the Nature of Men and Things. If the President has no secretary, Mr. Thaxter would make a very good one. I shall be much obliged to you, for your Patronage and Friendship to him, and am very confident he will deserve it. I am,
     Have the Trumpetts yet Sounded at York Town. 300 Cord of Wood to the Poor of the Town of Boston and the magnificent Provision making for the poor at Thanksgiving? Did Brutus, in the Infancy of the Commonwealth and before the Army of Tarquin was Subdued, acquire Fame and Popularity by Largesses? No! these Arts were reserved for Caesar in the Dotage, and the last expiring Moments of the Republic.
    